 



Execution Copy
AMENDMENT NO. 8 TO
WAREHOUSE LOAN AGREEMENT AND
RELATED DOCUMENTS
     AMENDMENT NO. 8 TO WAREHOUSE LOAN AGREEMENT AND RELATED DOCUMENTS, dated as
of August 25, 2005 (this “Amendment”), is entered into by and among TRINITY
INDUSTRIES LEASING COMPANY, a Delaware corporation (the “Manager”), TRINITY RAIL
LEASING TRUST II, a Delaware statutory trust (the “Borrower”), the LENDERS party
hereto, and CREDIT SUISSE, NEW YORK BRANCH (formerly known as Credit Suisse
First Boston, New York Branch), as Agent for the Lenders (in such capacity, the
“Agent). Capitalized terms used but not defined herein have the meaning set
forth in the Warehouse Loan Agreement referred to below.
RECITALS:
     WHEREAS, the Manager, the Borrower, the Lenders and the Agent are parties
to that certain Warehouse Loan Agreement dated as of June 27, 2002 (as
heretofore amended, the “Warehouse Loan Agreement”); and
     WHEREAS, the parties hereto desire to amend the Warehouse Loan Agreement as
hereinafter set forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
PART I
AMENDMENTS
     SUBPART 1.1 Section 1.01 of the Warehouse Loan Agreement is hereby amended
as set forth below.
               SUBPART 1.1.1 Clause (i) of the definition of “Excluded Assets
Amount” is amended in its entirety to read as follows:
“(i) the amount by which (x) the Aggregate FMV of all Eligible Railcars which
are either (A) not subject to a Lease or (B) subject to a Lease with respect to
which payment obligations owed by the applicable Lessee, which in aggregate
exceed more than 5 percent of the aggregate Monthly Rent then payable by such
Lessee under such Lease, are more than 120 days past the stated due dates for
such payment obligations, exceeds (y) 5 percent of the Aggregate FMV of all
Eligible Railcars; plus”
               SUBPART 1.1.2 The definition of “Facility Margin” is amended in
its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



“Facility Margin” means (i) at any time during the Availability Period, 85 basis
points and (ii) thereafter, 85 basis points plus an additional 25 basis points
for each period of three consecutive Interest Periods during which any Loan
remains outstanding.
               SUBPART 1.1.3 The definition of “Revolving Termination Date” is
amended in its entirety to read as follows:
“Revolving Termination Date” means the earlier of (i) August 25, 2007 or such
later date to which the Revolving Termination Date may have been extended
pursuant to Section 2.08, (ii) unless waived by the Required Lenders, the date
upon which any Manager Event of Default shall occur or (iii) such earlier date
upon which the Commitments shall have been terminated in their entirety in
accordance with this Agreement.
     SUBPART 1.2 Clause (a) of Section 2.09 of the Warehouse Loan Agreement is
hereby amended by deleting the number “40” contained in the first sentence
thereof and inserting the number “30” in place thereof.
     SUBPART 1.3 Schedule A hereto is hereby substituted for Schedule A of the
Warehouse Loan Agreement.
PART II
MISCELLANEOUS
     SUBPART 2.1 Effectiveness. This Amendment becomes effective on the date on
which the Agent has received signature pages duly executed by each party to this
Amendment (including each Lender).
     SUBPART 2.2 Representations and Warranties. The Manager and the Borrower
each represent and warrant that its respective representations and warranties
contained in Article V of the Warehouse Loan Agreement are true and correct on
and as of the date of this Amendment as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date.
     SUBPART 2.3 Effect of Amendment. All provisions of the Warehouse Loan
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Warehouse Loan Agreement (or in any other Transaction Document) to the
Warehouse Loan Agreement shall be deemed to be references to the Warehouse Loan
Agreement as amended hereby.
     SUBPART 2.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
 -2-

 



--------------------------------------------------------------------------------



 



     SUBPART 2.5 Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SUBPART 2.6 Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Warehouse Loan Agreement or any provision hereof or
thereof.
[Signature Pages Follow]
 -3-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on the date
first written above.

             
 
                TRINITY INDUSTRIES LEASING COMPANY
 
           
 
  By:   /s/ Eric Marchetto    
 
           
 
      Name: ERIC MARCHETTO    
 
      Title: Vice President    
 
                TRINITY RAIL LEASING TRUST II
 
           
 
  By:   /s/ Eric Marchetto    
 
           
 
      Name: ERIC MARCHETTO    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



             
 
                CREDIT SUISSE, NEW YORK BRANCH
(formerly known as Credit Suisse
First Boston, New York Branch), as
Agent and as a Committed Lender
 
           
 
  By:   /s/ Mark Golombeck    
 
           
 
      Name: Mark Golombeck    
 
      Title: Director    
 
           
 
  By:   /s/ Anthony Giordano    
 
           
 
      Name: ANTHONY GIORDANO    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



             
 
                GRAMERCY CAPITAL CORPORATION, as a
Conduit Lender     By Credit Suisse, New York Branch, as
attorney-in-fact
 
           
 
  By:   /s/ Joseph Soave    
 
           
 
      Name: Joseph Soave    
 
      Title: Director    
 
           
 
  By:   /s/ Mark Lengel    
 
           
 
      Name: MARK LENGEL    
 
      Title: Director    
 
                GREENWICH FUNDING CORPORATION, as
a Conduit Lender     By Credit Suisse, New York Branch, as
attorney-in-fact
 
           
 
  By:   /s/ Joseph Soave    
 
           
 
      Name: Joseph Soave    
 
      Title: Director    
 
           
 
  By:   /s/ Mark Lengel    
 
           
 
      Name: MARK LENGEL    
 
      Title: Director    
 
                ALPINE SECURITIZATION CORP, as a
Conduit Lender     By Credit Suisse, New York Branch, as
attorney-in-fact
 
           
 
  By:   /s/ Joseph Soave    
 
           
 
      Name: Joseph Soave    
 
      Title: Director    
 
           
 
  By:   /s/ Mark Lengel    
 
           
 
      Name: MARK LENGEL    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



                  DRESDNER BANK AG, NEW YORK
BRANCH, as a Committed Lender
 
           
 
  By:   /s/ David O. Taylor    
 
           
 
      Name: David O. Taylor    
 
      Title: Vice President    
 
           
 
  By:   /s/ Brad Ellis    
 
           
 
      Name: Brad Ellis    
 
      Title: Vice President    
 
                BEETHOVEN FUNDING CORPORATION, as
a Conduit Lender
 
           
 
  By:   /s/ Matthew M. Dorr    
 
           
 
      Name: Matthew M. Dorr    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Lender
 
           
 
  By :   /s/ Brett Deltino    
 
           
 
      Name: Brett Deltino    
 
      Title: Executive Director    
 
           
 
  By:   /s/ Jacqueline L. Arambulo    
 
           
 
      Name: Jacqueline L. Arambulo    
 
      Title: Vice President    
 
                NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Lender
 
           
 
  By:   /s/ Matthew M. Dorr    
 
           
 
      Name: Matthew M. Dorr    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Industry Concentration Chart

                              II     III     IV        I   All Types     Tanker
    Freight   Industry   of Railcars     Railcars     Railcars    
Agriculture
    25 %     25 %     15 %
Automotive
    15 %                
Chemical (non-petrochemical)
    30 %*     30 %*        
Coal
    25 %                
Lumber
    15 %                
Mining and Mineral
    15 %                
Paper and Packaging
    15 %                
Petrochemical
    30 %*     30 %*     15 %
Petroleum
    25 %     25 %        
Steel
    15 %                
Transportation/ Intermodal
    15 %                

 
*  At any time when the aggregate outstanding principal amount of the Loans
(including any Loans to be made on the date of calculation) is less than 50% of
the Committed Amount, the percentages marked with an asterisk (*) shall be
deemed to be 20%.

 